Citation Nr: 0925660	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyper-reactive 
airways claimed as burning lungs in cold air.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 until 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hyper-reactive airways, claimed as burning lungs in cold 
air, were not manifest during service and is not attributable 
to service.

2.  The Veteran's inability to secure or follow a 
substantially gainful occupation is not due to service-
connected disability.


CONCLUSIONS OF LAW

1.  Hyper-reactive airways, claimed as burning lungs in cold 
air, was not incurred in or aggravated during service 38 
U.S.C.A §§ 1131, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303 (2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February and July 2007  that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, both 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and service 
personnel records have been obtained. Records from private 
treatment facilities have also been obtained. Furthermore, 
the Veteran was afforded VA examinations in September 2006, 
October 2006 and August 2007 in which examiners were provided 
the c-file for review, took down the Veteran's history, 
conducted physical examinations of Veteran, considered the 
lay evidence, and reached conclusions based on their 
examinations that are consistent with the record.  The 
examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record.  We 
recognize that in January 2006 the Veteran stated that he had 
used Kaiser Permanente health care prior to 1985, however he 
was unable to give any further identifying information and as 
such VA could not make a request to obtain such records.

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
hyper-reactive airways, a respiratory disorder, which he 
claimed as burning lungs in cold air.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends that his lungs were injured as a result 
of exposure to the cold while serving in Korea in the Chosin 
Reservoir.  Specifically in October 2005 the Veteran stated 
that he landed in Inchon Harbor in November 1950 and was 
eventually sent to Hagaru where he participated in the 
battling retreat from the Chosin Reservoir.  He stated that 
during the time period he was given inadequate clothing and 
no shelter while subjected to sub-zero temperatures.  He 
contends that these conditions have caused his disability.

Initially, as the Veteran has claimed service connection for 
injuries allegedly suffered in combat, the Board has 
considered whether the provisions of 38 U.S.C.A. § 1154(b) 
are for application and finds that they are.  Service 
personnel records confirm that the Veteran participated in 
the Wonsan-Hungnam-Chosin campaign in northern Korea from 
October 1950 through December 1950 and that he was awarded 
the Korean Service Medal.  Accordingly, the Board finds that 
38 U.S.C.A. § 1154(b) is applicable in regards to the issue 
of service connection for hyper-reactive airways. As the 
Veteran's allegations of cold exposure while in combat are 
consistent with the nature and circumstances of his service, 
the Board will accept that he was so exposed. See also 38 
U.S.C.A. § 1154(a).

The Veteran's service treatment records reflect that in June 
1950 the Veteran reported a chronic recurrent sore throat 
with several-year history, and tonsillitis was diagnosed.  
The remaining service treatment records do not show 
complaints or treatment referable to the lungs or breathing.  
At a separation examination in September 1952, the Veteran 
had normal nose, sinuses, throat, and lungs.  A chest x-ray 
was interpreted as normal.

Based on the foregoing, the service treatment records do not 
show evidence of hyper-reactive airways having been incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's hyper-reactive 
airways are related to active service, for the reasons 
discussed below.

Following separation from active service in October 1952, the 
Veteran's lay history indicates he first had complaints of 
lung problems in 1971.  Specifically, at a VA examination in 
September 2006 the Veteran stated that he began having 
coughing fits in 1971 after what sounded to the examiner to 
have been a viral infection.  He stated that coughing returns 
when he in outside in the winter and is breathing cold air.

In October 2001 it was noted that the Veteran had been 
diagnosed one year earlier with seasonal asthma and his lungs 
were both clear to auscultation.  In November 2001 the 
Veteran reported coughing and congestion and it was indicated 
that he had a past history of reactive airway disease, with 
current diagnoses of asthma and acute exacerbation with 
bronchitis.  In February 2002 the Veteran reported that his 
lungs were "on fire" and that he had been coughing to the 
point of passing out.  In May 2002, imaging of the Veteran's 
chest showed his lungs to be free of infiltrates and no acute 
process was identified in the Veteran's chest.

At a VA examination in May 2006, the Veteran indicated 
coughing and burning in his chest.  He stated that this 
feeling comes when breathing in cold air.  As stated above, 
in September 2006 the Veteran indicated that episodes of 
coughing began in 1971.  He also stated that until 1960 he 
had smoked eight packs of cigarettes a year.  He now uses an 
inhaler and reports that such use does relieve shortness of 
breath, but that he only suffers from shortness of breath 
when the air is cold.  The Veteran did not report coughing 
anything up, nor was there a history of lung cancer.  
Examination revealed that the Veteran's chest was clear to 
auscultation bilaterally and had normal chest excursion.  The 
examiner diagnosed the Veteran with hyper-active airways and 
concluded that the disease was likely a result of a viral 
infection in 1971 and not a result of cold weather exposure 
during service.

An August 2007 VA examination indicates that the Veteran was 
diagnosed with a lung tumor in 1984 which later was 
discovered to be scar tissue.  The Veteran reported constant 
wheezing, coughing and shortness of breath.  He denied any 
sputum or hemoptysis and chest x-rays were normal.  Lungs 
were clear to auscultation percussion.

In February 2006 the Veteran's wife stated that the Veteran 
had had breathing difficulty since leaving active service, 
including cases of pneumonia and bronchitis.  In April 2006, 
however,  the Veteran's wife stated that she only met the 
Veteran in 1985.  She said that at the time the Veteran had 
the flu, which took him three months to get past.  She stated 
that he was hospitalized for pneumonia two years later and 
that whenever he goes outside in cold air he experiences 
breathing difficulty.  She stated that their home is kept 
warm inside so as not to agitate the Veteran's breathing.

In October 2007 the Veteran repeated his claims of cold 
weather exposure and difficulty breathing.  In November 2007 
the Veteran reported that when the weather gets cold he 
begins to wheeze and that wheezing becomes worse as the air 
temperature drops.  In December 2007, the Veteran recounted 
having had colds and throat problems in 1950.  He further 
stated that his breathing difficulties have become worse and 
that he now is incapable of walking more than a few steps 
without assistance.

In considering the medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's breathing difficulty, attributable to hyper-
reactive airways, is found to be capable of lay observation 
and thus his statements constitute competent evidence.  The 
Board must now consider the credibility of such evidence.  
Throughout the record the Veteran's statements have been 
consistent with the evidence before the Board including 
mention of specific dates of combat and illnesses suffered 
more than fifty years ago.  As such the Veteran's statements 
are found to be both competent and credible.  However, the 
Veteran's own statements do not support a finding of 
continuity of symptomatology as the Veteran indicated in 
September 2006 that breathing difficulty began in 1971, 19 
years after leaving service.

Statements from the Veteran's spouse are of limited probative 
values as she has no personal knowledge of in-service events 
and events shortly after service.  Far more probative is the 
determination of the VA examiner that it was not at least as 
likely that the disorder is due to in-service cold exposure.  
The examiner noted that the respiratory disability, diagnosed 
as hyper-reactive airway disease, began only after an illness 
in the 1970s.

While his lay statements of experienced symptoms are both 
competent and credible, the Veteran is not competent to 
attribute his current symptoms to cold exposure.  
Accordingly, to the extent that the appellant reports that 
his hyper-reactive airway disease is related to service, we 
find that such an assertion made regarding a complicated 
medical issue are beyond his realm of competence, see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and 
that the opinions of trained medical experts is more 
probative in determining the etiology of the Veteran's hyper-
reactive airway disease.  Accordingly, service connection for 
hyper-reactive airways claimed as burning lungs in cold air 
is denied.

In conclusion, the preponderance of the evidence is against 
the claim and service connection for hyper-reactive airways 
claimed as burning lungs in cold air.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16.

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999). A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The Veteran's TDIU claim was received in October 2005.  
During the pendency of the appeal, in June 2006, the RO 
granted a 30 percent rating for cold injury residuals of the 
right foot and 30 percent rating for cold injury residuals of 
the left foot, both effective October 27, 2005.  In June 
2007, the RO granted a 10 percent rating for bilateral 
hearing loss and a 10 percent rating for tinnitus effective 
December 11, 2006.  30 C.F.R. §§ 4.25(b), 4.26(a), (b).

Because the Veteran has more than one disability, and his 
combined foot disability is rated at more than 40 percent, he 
meets the threshold for an award of TDIU as set forth under 
38 C.F.R. § 4.16(a).  Having determined that the Veteran 
meets such threshold, the Board must still consider whether 
the competent evidence otherwise demonstrates that the 
Veteran is unable to secure or follow a substantially gainful 
occupation and that such inability is due to a service 
connected condition.

In a VA Form 21-8940 received by the RO in June 2007, the 
Veteran indicated that he had last worked full time in June 
1991 as a transmission mechanic.  An August 2007 VA 
examination indicates that the Veteran had been working in a 
Dodge dealership in 1991 but stopped due to an on-the-job 
fall which resulted in a back injury.  In September 2006 he 
told a VA examiner that after 1991 he had not worked at all 
other than for a some light work running errands for his 
sister in 2003.  Regarding his educational background, the 
Veteran reported that he completed four years of college 
however the record does not indicate what degree, if any, was 
earned.

Following a review of the Veteran's symptoms, the examiner in 
September 2006 concluded that the Veteran's primary complaint 
of not being able to work was related to a 1991 back injury, 
status-post lumbar and cervical neck surgery.  A separate 
examiner in September 2006 reviewed the Veteran's cold-
weather injuries, namely to the feet, and concluded that his 
cold injury had not kept him from work, nor did it cause his 
retirement in 1991.  The examiner opined that the Veteran's 
unemployability was essentially due to his back.

At the August 2007 examination, the Veteran reported that the 
primary reason he could no longer work was due to 
restrictions in standing and walking due to low back pain.  
The examiner found that the Veteran's back interfered with 
his daily activities, especially walking.  He noted that the 
Veteran used a cane for walking and, while his back averaged 
pain of 6 out of 10, walking caused pain of 8 out of 10.  In 
concluding that the Veteran's back pain was the primary 
restriction on his ability to work, the examiner considered 
that the Veteran had three separate surgeries of the lumbar 
spine between 1991 and 1999, all worker's compensation-
related.

Because the VA examiners' opinions were based upon reviews of 
the evidence of record, and were offered following objective 
examinations of the Veteran, they are found to be highly 
probative.  Moreover, no other significant evidence of record 
refutes those opinions.  In fact at no point in the record 
has the Veteran himself expressed his belief that he is 
unable to obtain and maintain substantially gainful 
employment due to any service connected disability.  To the 
extent that the claim itself implies that the Veteran is 
unemployable do to service connected disability, the Board 
finds the medical opinions to be more probative than the 
Veteran's lay assertion as the medical opinions were prepared 
by skilled and impartial professionals.

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  Rather, to the contrary it 
indicates that he is unemployable due solely to a non-service 
connected back disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1.  Service connection for hyper-reactive airways claimed as 
burning lungs in cold air is denied

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


